Title: To George Washington from William Heath, 27 August 1782
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Highlands, August 27. 1782.
                  
                  Enclosed your excellency will find a report made this morning by brigadier-general Huntington of a soldier belonging to the Connecticut line in crossing a corn-field being fired upon and wounded by an inhabitant in the day time, and how far measures have been taken to obtain justice.  The soldier had one of his legs broken—it is yet uncertain whether an amputation must take place or not.  I have the honor to be With the greatest respect, Your Excellency’s Most obedient servant
                  
                     W. Heath
                     
                  
                Enclosure
                                    
                     
                        Dear Sir,
                        Highlands Danforth, 26 Augt 1782
                     
                     Searl Squires, a Recruit of the 3d Regt was, on the 22d inst., passing through a Cornfield of Justus Neilson, in a foot Path commonly used by Passengers going from the Connecticut Line to Neilson’s Point—when he was challenged by a Countryman, fired upon, & dangerously wounded in the Ancle. Upon Report of the Fact to the Commdt of the 1st Connecticut Brigade. Justus Neilson, Roger Neilson, John Crook & Cornelius Neilson, Inhabitants near the Premises, were confined under the Camp Guard—for the Detection of the Offender and for their personal Safety, and with their Consent, as the Soldiery were greatly enraged—Justus Neilson was released the next day—Col. Huntington prefer’d a Complaint to Justice Wiltse of FishKill agreeable to your Direction. who sent word that one Austin had been to him & confess’d himself to be the Author of the Offence. this Day Justice Wiltse has been here to make Enquiry. the Result of which has been to order said Austin to Poughkeepsie Goal. Austin justifies himself by saying that Squires was picking his Corn and that he had a Right to defend it in the Manner he did. the same Sentiment & Practice generally prevail in the Neighbourhood of this Camp.  I am, dear Sir, most respectfully Your very obedt Servant
                     
                        Jed. Huntington B.G.
                     
                  
                  
               